DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on August 13, 2022 is acknowledged.

Status of Claims
Claims 1-7 and 14-19 are currently pending in the instant application. Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1-7 are under examination on the merits in the instant case.

Drawings
The drawings electronically filed on June 14, 2021 contain color drawings. See Figures 1, 4A, and 5.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities: The specification contains numerous paragraphs containing “The inventors” and “They”. See for instance paragraphs 0055-0057. It is noted that the instant application as filed has only one inventor. It is unclear whether additional inventors who contributed to this application were omitted. 
Appropriate correction/clarification is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  The comma in “which binds to,” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 and 6-7 do not recite a specific nucleotide sequence for the claimed “antisense oligonucleotide (ASO)” but rather recite that the ASO is “complementary to a nucleic acid sequence of the progranulin mRNA, and which binds to, a miR-29b-3p binding site set forth in SEQ ID NO:2 within the progranulin mRNA”. As written, it is clear that the claimed ASO is not limited to a sequence that is complementary to SEQ ID NO:2. Rather, the claims are broadly written such that the ASO is complementary to any portion of any progranulin mRNA sequence while being capable of binding to SEQ ID NO:2. As such, the claimed ASO reads on a binary or chimeric oligonucleotide having two separate sequences: one that is complementary to any portion of any progranulin mRNA, and the other that binds to any portion of SEQ ID NO:2. The claimed ASO also reads on oligonucleotides that are partially complementary to a progranulin mRNA sequence containing SEQ ID NO:2. The mRNA sequence of progranulin as broadly written without specifying a SEQ ID NO reads on any transcript variant of any organism. In view of the foregoing, the exact structure/sequence requirements of the claimed ASO impart more than one reasonable interpretation hence, the claims fail to particularly point out and distinctly claim the subject matter regarded as invention.
Note that “if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.” See MPEP §2173.02.
“If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, second paragraph”. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI, 2008). 
Claim 2 recites, “The composition of claim 1, with the further modifications”. It is noted that claim 1 recites “comprising an antisense oligonucleotide (ASO)”, wherein “comprising” is open-ended thus does not limit any unrecited elements. As such, it is unclear where the “further modifications” should be placed in the “composition of claim 1”, which is not limited to ASO. For examination purpose, the ASO will be interpreted as comprising the modifications, not the composition itself. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 is directed to an oligonucleotide that “consists of SEQ ID NO:15.” Claim 5 does not require 2’-MOE and phosphorothioate modifications. 
The instant specification discloses that SEQ ID NO:15 is named “M36” (see Table 1), and Figures 4A-4B disclose that “M36” increases the progranulin protein expression levels when measured by ELISA and Western blot. 
Now, for discussion purpose, SEQ ID NO:15 is copied below.

    PNG
    media_image1.png
    111
    147
    media_image1.png
    Greyscale

It was demonstrated in the prior art that 18-mer DNA-LNA mixmer antisense oligonucleotides of 5’-GATAGGGAAAAGCACCTG and 5’-GTGGATAGGGAAAAAGCAC having a 17-mer and 16-mer sequence identity (see underlined) with SEQ ID NO:15 of the instant application provided 0.65 and 0.54 relative luciferase activity in cells thus providing 45% and 56% downregulation of progranulin expression. See SEQ ID NO:322 (having only one nucleotide mismatch compared to SEQ ID NO:15) and SEQ ID NO:323 (having two nucleotide mismatches compared to SEQ ID NO:15) in Table 3 of Jagasia et al. (US 2021/0388357 A1). In view of the downregulated expression levels of progranulin in cells treated with two antisense oligonucleotide species having 1 or 2 nucleotide mismatches with SEQ ID NO:15, one of ordinary skill in the relevant art would have reasonably predicted downregulation, not upregulation, of progranulin in cells treated with SEQ ID NO:15 that is a DNA-LNA mixmer. 
Now, it is noted that the instant specification discloses that all ASOs disclosed in the application are synthesized with “chemical modification of 2’-O-methoxyethyl nucleotides and phosphorothioate linkages.” See paragraph 0017. As such, the required structure-function correlation for claim 5 is described only for a 2’-MOE and phosphorothioate-modified oligonucleotide of SEQ ID NO:15, not the entire genus encompassing various species including oligonucleotides without any chemical modification or with various chemical modifications (e.g., LNA, 2’-F, 2’-O-methyl) other than the disclosed 2’-MOE/phosphorothioate modification. 
Regarding claim 7 reciting that the ASO is “at least 14 nucleotides in length”, it is noted that the instant specification at best discloses ASO species that are uniformly 18 nucleotides in length. Note that claim 7 does not recite any maximum length but merely recites that the minimum length is 14 nucleotides. The instant specification does not disclose any ASOs having the claimed length variations such as 14 nucleotides or 25 nucleotides or 40 nucleotides. As such, the instant specification does not describe the required structure-function correlation for ASOs of various lengths as claimed. 
In view of the foregoing, it is concluded that the instant specification fails to reasonably convey that the instant inventor had possession of the entire genus of claims 5 and 7 at the time of filing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jagasia et al. (US 2021/0388357 A1).
Jagasia discloses an 18-mer oligonucleotide of SEQ ID NO:312 (5’-ACTGAAACGGGGAGGGGA), which is 100% identical to SEQ ID NO:7 claimed in the instant case. 
Jagasia discloses an 18-mer oligonucleotide of SEQ ID NO:314 (5’-GGGTCCACTGAAACGGGG), which is 100% identical to SEQ ID NO:10 claimed in the instant case. 
Jagasia teaches that the disclosed oligonucleotides enhance the expression of progranulin in a cell when delivered to the cell, wherein the oligonucleotides can be formulated as a pharmaceutical composition in a sterile solution. See paragraphs 0010-0011, 0050, and 0095-0096.
Jagasia teaches that the disclosed oligonucleotides comprise chemical modifications including 2’-O-MOE and phosphorothioate linkages. See paragraphs 0156-0160.
Since all structural limitations set forth for claims 3-4, namely the nucleotide sequences, are satisfied by Jagasia’s 18-mer oligonucleotides of SEQ ID NOs:312 and 314, it necessarily follows that Jagasia’s oligonucleotides inherently possesses the functional limitations and intended use recited in the instant claims, absent objective evidence to the contrary. Note that the patentability of composition claims depends on the structure, not intended use or function.
“[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” Catalina Mkt. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). That is, “[f]rom the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.” (emphasis added). In re Papesch, 315 F.2d 381, 391 (CCPA 1963).
Accordingly, claims 1-4 and 6-7 are described by Jagasia et al.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635